DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicant’s arguments, filed 1 December 2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. 

Claim Status
Claims 7-9 and 14-15 are cancelled.
Claims 1-6 and 10-13 are pending.


CLAIM REJECTIONS

Obviousness Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1-2, 4-5, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dvorak (US 2007/0045134 A1; of record), in view of Grassigli (EP 1428525 A1; of record), and Chen (US 7,029,701).

It is noted that Dvorak teaches the combination of aspirin and calcium carbonate buffering agent provides a suspension in water at an approximately neutral pH (pg 1, [0010]).
Dvorak does not teach at least one pharmaceutically acceptable salt of phosphoric acid, or the claimed amount to .
Grassigli and Chen teach the missing element of Dvorak.
Grassigli teaches pharmaceutical compositions in the form of water-soluble powder containing acetylsalicylic acid (aspirin or “ASA”) as active ingredient in admixture with conventional carriers and excipients, including buffering salts able to dissolve the aspirin and provide a pH above 4.75 (col 2, [0013]). Grassigli teaches a buffer system comprising sodium monoacid phosphate and sodium diacid phosphate (col 2, [0016]), reading on claims 2, 4, 5, 10, and 11. 

For the pH range recited in claim 1, Grassigli teaches a pH above 4.75, overlapping the claimed range. It is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. MPEP 2144.05 (I).  
For the volume recited in claim 1, one of ordinary skill can manipulate the volume of a solution composition depending on the method in which the solution is being applied, in view of the teaching of Grassigli regarding increasing the concentration of aspirin in water using a combination of alkaline salts such as phosphates and a surfactant wetting agent taught as a means to increase solubility ([0012]). 
Chen teaches compositions for treatment of heart attacks with aspirin (Title). Chen teaches the effective amount of acetylsalicylic acid is in the range of 30-300 mg (col 5: 54-56). Chen teaches that the composition may comprise dibasic sodium phosphate and/or tribasic sodium phosphate (col 3: 20-28). Chen also teaches the compositions can be in the form of a liquid (col 7: 35-41).
The skilled artisan would have expected success in substituting the phosphoric acid salts of Grassigli for the calcium carbonate Dvorak’s aspirin preparation because Dvorak teaches that the combination of aspirin and calcium carbonate produces a suspension of solids in water at a pH of about 7, while Grassigli teaches the combination of aspirin and a buffer system comprising 
Furthermore, the claimed method requires an amount of aspirin of from 100 to 600 mg, which overlaps with the range of Chen because Chen teaches treating a heart attack with more than 150 mg of aspirin. Since the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists.

2) Claims 3, 6, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dvorak (cited above), in view of Grassigli (cited above), Chen (cited above), the Wikipedia (Wayback Machine) entry for “Trisodium phosphate” (downloaded 31 August 2021 from https://web.archive.org/web/ 20161013211737/https://en.wikipedia.org/wiki/Trisodium_phosphate; of record), and the “Phosphate Buffer Calculator” (downloaded 31 August 2021 from https://web.archive.org/web/ 20160229074141/ http://clymer.altervista.org/buffers/phos.html; of record).
The teachings of Dvorak, Grassigli, and Chen are discussed above.
The combination of Dvorak, Grassigli, and Chen do not teach phosphate salt comprising trisodium phosphate.

The Wikipedia (Wayback Machine) entry for trisodium phosphate teaches phosphate salts including monosodium phosphate, disodium phosphate, and trisodium phosphate are approved as food additives in the EU and are on the FDA GRAS (generally recognized as safe) list in the United States. 
The “Phosphate Buffer Calculator” (pg 1) teaches that a combination of monosodium phosphate (0.0799%) and trisodium phosphate (0.127%) provides a pH of 7.1 (within the claimed range) at a buffer strength of 10 mM.
The skilled artisan would have expected success in substituting trisodium phosphate for the phosphoric acid salts of Grassigli in the aspirin preparation taught by Dvorak and Chen because the Wikipedia entry for trisodium phosphate teaches phosphate salts including monosodium phosphate, disodium phosphate, and trisodium phosphate are approved as food additives in the EU and are on the FDA GRAS list in the United States and the “Phosphate Buffer Calculator” teaches that a buffering combination of monosodium phosphate and trisodium phosphate is useful to obtain the claimed pH range. As such, the skilled artisan could have substituted one compound for another because the Wikipedia (Wayback Machine) entry for trisodium phosphate teaches a buffer comprising  monosodium phosphate and trisodium phosphate are safe to use in a drug composition and the “Phosphate Buffer Calculator” teaches that buffer systems comprising these compounds are useful to achieve the claimed pH range. 
Examiner’s Reply to Attorney Arguments dated 1 December 2021

1. Rejection of claims 1-2, 4-5, 7, and 10-11 under 35 U.S.C. § 103 over Dvorak and Grassigli 
The applicant argues that the volume of liquid is not mentioned in Dvorak, the amount of calcium carbonate is taught as “enough to make the mixture neutral,” and does not recite the amount of water required to dissolve 325 mg of aspirin.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As discussed in MPEP 2145(IV), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. Taken together, the references teach the claimed invention since Dvorak teaches a two-component system comprising a base (calcium carbonate) in water and acetylsalicylic acid. As is well-known in the art, calcium carbonate (limestone) is very slightly soluble in water (ca 13 mg per liter). Grassigli teaches a means of dosing acetylsalicylic acid as a solution which comprises phosphate salts (see Example 3).
Neither Dvorak nor Grassigli teach the new limitation of 100-600 mg of acetylsalicylic acid; this limitation is taught by the newly added reference of Chen.
Regarding the amount of water required by the claim, as the composition of the combination of Dvorak, Grassigli, and the newly added art of Chen appears to overlap with the claimed composition, the skilled artisan would have expected that the composition of the combination of Dvorak, Grassigli, and Chen would have In re Spada, 911 F .2d 705, 709, (Fed. Cir. 1990). See MPEP 2112.
The applicant argues that the Examiner is incorrect regarding the interpretation of paragraph [0052] of Dvorak of a material in liquid form. The Examiner disagrees. Dvorak clearly teaches “an additive in liquid form” in paragraph [0052], as well as, for example, in paragraphs [0029], [0030], and [0043]).
The applicant argues on page 7 of the Remarks that the Examiner is incorrect regarding the interpretation of paragraph [0013] Grassigli of alkalizing due to hydrolysis salts such as sodium citrate, potassium citrate, and sodium borate. The Examiner disagrees. Claim 1 recites the transitional phrase “comprising,” permitting the inclusion of addition unrecited elements.  See MPEP 2111.03(I). As such, the additional elements of sodium citrate, potassium citrate, and sodium borate are not excluded from the claimed composition. Furthermore, one of ordinary skill would expect acetylsalicylic acid to be hydrolyzed to salicylic acid at some rate while in solution, with the rate of hydrolysis dependent on a number of factors including the pH of the solution. 
The applicant argues the examples in Grassigli comprise compositions comprising complex dissolution systems and a buffer system with small amounts of phosphate salts. The system should give a pH of above 4.75. The applicant further argues that the amount of phosphate salts in the examples is about 10 - 
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As discussed above, the compositions taught by Grassigli contain the claimed phosphate salts as well as unclaimed, permitted elements. Arguendo, while the amounts of phosphate salts may differ between the compositions taught by Grassigli and those disclosed in the instant specification, the amount of each of the phosphate salts is not instantly claimed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and MPEP 2145(VI).
Regarding the alleged lack of overlap of the pH range of the prior art, MPEP 2144.05(I) sets forth that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”
		
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612